EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


4. The system of claim [[2]] 3, wherein the processing device uses the values of the spatial frequencies corresponding to peaks in the absolute value of the integral transform to correct for errors which arise from angular deviation of a sensor normal from an optical axis of a readout system.


10. (Currently Amended) A device for measuring intraocular pressure comprising:
an intraocular pressure sensor including a substrate member, a spacer member, and a flexible membrane, the substrate member, the spacer member and the flexible membrane forming walls of a sealed cavity having no openings for fluid communication with a vacuum, the flexible membrane having an exterior surface and being configured to deform in response to intraocular pressure-changes when the intraocular pressure sensor is implanted in an eye, the flexible membrane configured to partially transmit and partially reflect an incident light that is incident on the exterior surface of the flexible membrane, the substrate member configured to reflect the incident light that is partially transmitted back through the flexible membrane to create an interference pattern with the incident light that is partially reflected, the interference
pattern consisting of bright and dark rings corresponding to the intraocular pressure; 
an anchoring member attached to the intraocular pressure sensor for immobilizing the
intraocular pressure sensor in the eye.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791